Justice TODD,
concurring.
I join the Majority Opinion in its resolution of the instant appeal and, indeed, in its analysis of the reasons which support our reversal of the Superior Court’s decision and our reinstatement of Appellee’s judgment of sentence. Respectfully, however, I cannot join in the majority’s discussion in Part I, the sentiments expressed in footnote 10, or the discussion regarding the obligation of a defendant to testify when asserting a claim of self-defense.
The scope of the inquiry properly before the Court, as reflected in our February 16, 2011 order granting limited allocatur, is as follows:
Does the Superior Court’s decision overturning [Appellee’s] first-degree murder conviction contradict this Court’s precedent holding that: (A) one who instigates or continues the underlying difficulty may not later claim self-defense; (B) deadly force may not be used against an unarmed victim who is backing away, and thus no longer poses a threat; and (C) even when a prima facie case of self-defense is presented, a trial court has discretion to exclude evidence of a victim’s prior criminal convictions that were remote in time?
Commonwealth v. Mouzon, 609 Pa. 63, 15 A.3d 43 (2011) (order).
With that delineation of the issues before us as our guide, I cannot embrace the exploratory mission pursued by the majority in Part I of its opinion where it undertakes to reanalyze and reconstruct decades of precedent regarding the Commonwealth’s burden of proof with respect to the establishment of self-defense, culminating in the conclusion contained in footnote 10 that such caselaw was in error.
That reevaluation is clearly not before us, and such dicta does not necessarily reflect the views of the individual justices of this Court. As such, I believe, this discussion has no place in an otherwise precedential expression of a majority holding and disposition.
Further, I have serious misgivings regarding the degree to which the majority not only encourages future parties to question our Court’s prior precedent interpreting the Crimes Code concerning the proper burden of proof in a claim of self-defense, but also provides significant fodder for such a challenge. Specifically, the majority begins by casting the burden of proof having been placed on the Commonwealth as a “relatively recent ... adjustment” of the law — although it has been the law of the Commonwealth for almost 40 years — and continues for the next four pages to assail this Court’s precedent during those four decades, ostensibly in order to give “context” to the issue before us. Majority Opinion at 741-43. Although the majority contends that the federal Constitution, as interpreted by the United States Supreme Court, does not constitute an impediment to a change in the burden, that Court is not the final word on the proper burden of proof in this Commonwealth, which is principally a matter of statutory *755interpretation for which we are the final authority. Id. at 741-43.
Even more troublesome is the majority’s seeming resolution of the burden of proof question in footnote 10, where in it concludes, “in any event, the fact that the burden has been assigned to the Commonwealth — erroneously, as addressed in Part I supra — not only to affirmatively prove the elements of the offenses charged, but also to disprove self-defense where it is at issue, does not remove the necessity that there be some actual evidence to support the elements of the defense when proffered.” Id. at 752 n. 10 (emphasis added). As indicated above, Part I of the Majority Opinion purportedly provides background, and my reading of it reveals nothing more than a stern criticism of the current state of the law. Moreover, this discussion is in conflict with the majority’s proper acknowledgment that appeal was not allowed in this ease to reconsider or adjust the burden of proof, id. at 742-43, and I add that neither party has questioned or even suggested any dissatisfaction with our current standard in their briefs. Thus, to be clear, the burden remains upon the Commonwealth to disprove self-defense beyond a reasonable doubt.
I also distance myself from the majority’s strong suggestion that a defendant needs to provide affirmative evidence to support the subjective aspect of his claim of self-defense — i.e., testimony from the defendant himself or herself — and that a defendant should not be able to rely upon inferences from the circumstances surrounding the events. See id. at 751-53. My disassociation with this suggestion applies equally to the Chief Justice’s personal views offered on the issue. Id. at 752-53 n. 10.
Like the burden of proof question discussed above, the issue of the nature of evidence which must be offered to establish a reasonable belief that force is immediately necessary to protect the defendant was neither raised in this appeal nor mentioned by the parties. Thus, the majority’s discussion — raising the specter that a defendant must testify on his or her own behalf in order to prove a claim of self-defense — is dicta. Moreover, resolution of such issue involves complex and significant concerns, including possible inconsistency with our prior case law. See Commonwealth v. Torres, 564 Pa. 219, 224, 766 A.2d 342, 345 (2001) (offering that, before the self-defense claim is properly at issue, “there must be some evidence, from whatever source, to justify such a finding,” citing Commonwealth v. Black, 474 Pa. 47, 53, 376 A.2d 627, 630 (1977), and “[i]f there is any evidence that will support the claim, then the issue is properly before the fact finder” (emphasis added)); Commonwealth v. Light, 458 Pa. 328, 334-36, 326 A.2d 288, 292 (1974) (permitting expert testimony to be employed to establish a defendant’s subjective beliefs regarding imminent danger in claim of self-defense). Furthermore, inquiry regarding this question would necessarily require consideration of a defendant’s constitutional right under the United States and Pennsylvania Constitutions against self-incrimination.
Justice BAER joins this concurring opinion.